DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.
NOTE: as previously presented, claim 2 was not drawn to the same invention as U.S. Patent No. 10,589,593, and did not recite the features which previously made the parent application allowable. However, the amendment of claim 2, now reciting each and every feature recited in claim 1 of ‘593, means that claim 2 is now drawn to the same invention as claim 1 of ‘593.
Claim Interpretation
NOTE: although the term “cooling mechanicals” is not one commonly used in the art, paragraph [0014] indicates that this is intended to mean a compressor, an expansion valve, an evaporator, a condenser, and a printed circuit board. Because the compressor is described as “DC brushless variable speed”, it appears that an electric motor for driving the compressor is also considered to be part of the cooling mechanicals recited.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,589,593 (previously of record, hereinafter referred to as ‘593). The reasons are as follows.
Regarding claim 1, ‘593 recites a mobile air conditioning system, comprising: (see line 40 of column 22)
cooling mechanicals including at least a variable speed compressor having a DC brushless motor, an expansion valve, an evaporator, and at least one condenser (see column 22 lines 41-42);
a single housing having a base and a shroud which form an interior space for positioning of cooling mechanicals (see column 22 lines 55-56);
said single housing being configured to house a first one of said at least one condenser arranged at one side of the interior space of the single housing, with additional space set aside within the interior space of the single housing to house an additional one of said at least one condenser on a symmetrically opposite side of said interior space such that the additional one of said at least one condenser can be provided within the single housing to increase cooling capacity of the mobile air conditioning system (see column 22 lines 46-54).

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11-14 of U.S. Patent No. 10,589,593 (previously of record, hereinafter referred to as ‘593) in view of Ito (JP H07164866a, previously of record). The reasons are as follows.

Regarding claim 2, ‘593 recites a mobile air conditioning system, comprising:
a single housing having an interior space to house a plurality of cooling mechanicals including a DC brushless variable speed motor which powers a compressor, an expansion valve, an evaporator, and at least one condenser; (cooling mechanicals including at least a variable speed compressor having a DC brushless motor, an expansion valve, an evaporator, and at least one condenser; a single housing having a base and a shroud which form an interior space for positioning of cooling mechanicals;)
a first one of said at least one condenser arranged at one side of said interior space of the single housing, with additional space set aside within the interior space of the single housing to house a second of said at least one condenser on a symmetrically opposite side of said interior space such that said second condenser can be provided within the single housing to increase cooling capacity of the mobile air conditioning system (said single housing being configured to house a first one of said at least one condenser arranged at one side of the interior space of the single housing, with additional space set aside within the interior space of the single housing to house an additional one of said at least one condenser on a symmetrically opposite side of said interior space such that the additional one of said at least one condenser can be provided within the single housing to increase cooling capacity of the mobile air conditioning system); and
a printed circuit board (see column 23 lines 16-17).
It is noted that ‘593 does not recite:
the printed circuit board disposed within said housing, said printed circuit board including a microprocessor unit and an on-board driver which drives said DC brushless variable speed motor to operate said compressor;
said on-board driver in electrical communication with said DC brushless variable speed compressor; and
said printed circuit board also in electrical communication with an evaporator fan and at least one condenser fan.
.However, Ito discloses a printed circuit board (electronic control unit or ECU 9, see figure 3 and paragraphs [0017] and [0035]; a printed circuit board is how CPU, ROM, and RAM are connected) disposed within said housing, said printed circuit board including a microprocessor unit (CPU or Central Processing Unit) and an on-board driver which drives said compressor (not separately listed, but explicitly stated as a function of the electronic control unit in “the control unit controls.. the drive unit of the refrigerant compressor”); 
said on-board driver being in electrical communication with said DC brushless variable speed compressor (see paragraph [0035]; without being in electrical communication with the compressor, it could not control the refrigerant compressor);
said printed circuit board also in electrical communication with an evaporator fan (blowers 6a-6e, see figures 1 and 3 and paragraphs [0029] and [0035]) and at least one condenser fan (fan 7, see figures 1 and 3 and paragraphs [0031] and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite a printed circuit board with an on-board compressor driver and in electrical communication with the compressor, evaporator fan, and condenser fan, as is disclosed by Ito, in order to gain protection for these features.
It is further noted that ‘573 does not recite the printed circuit board to be in electrical communication with at least one cabin temperature sensor and an outside temperature sensor.
However, Strobel discloses an air conditioning system in a motor vehicle (see column 1 lines 7-15) having at least one cabin temperature sensor (19, see column 3 lines 16-18) and an outside temperature sensor (ambient temperature sensor, not numbered, see column 3 lines 26-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite an outside temperature sensor and a cabin temperature sensor in the system of ‘593 in view of Ito, as is disclosed by Strobel, in order to accurately control the system to achieve user comfort.

Regarding claim 6, ‘593 recites that the printed circuit board receives power from a vehicle (see column 23, lines 13-15, which indicates that the mobile system is located inside a vehicle, and therefore must be receiving power from the vehicle).

Regarding claim 9, it is noted that ‘593 does not recite that there is a communication port on said printed circuit board for communication with said at least one condenser fan.
However, Ito explicitly states that the condenser fan is controlled by the electronic control unit, which has the printed circuit board (see paragraph [0035]). Furthermore, there are finite ways in which this control can be accomplished: via a wireless connection, via a hardwired connection through a communication port, and via a hardwired connection which does not have a communication port, but is instead soldered or otherwise permanently affixed. Furthermore, each of these will yield a well understood and predictable result from the connection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to recite the presence of a communications port on the printed circuit board of ‘593, as is disclosed by Ito, in order to connect the electronic control unit to the condenser fan using a known and relatively easily repairable form of connection.
Regarding claim 10, ‘593 recites a second condenser (see column 23 lines 18-19).
It is noted that ‘593 does not recite a second condenser fan.
However, Ito discloses a second condenser (32 and 33 are each condensers, see figure 3 and paragraph [0022]) and condenser fans (7 and 8 are each condenser fans, see figures 1 and 3 and paragraphs [0031] and [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite a second condenser fan, as is disclosed by Ito, in order to have a system with the higher cooling capacity permitted by way of the use of a second condenser and associated fan.

Regarding claim 11, it is noted that because ‘593 does not recite the second condenser fan, it also does not recite that the communication port is in communication with the second condenser fan.
However, similarly to claim 9, while Ito does not explicitly disclose a second communication port or communication through the first communication port with the second condenser fan, there are a finite number of ways to connect the electronic control unit to the second condenser fan, and the electronic control unit is explicitly used to control the condenser fan of Ito (see paragraph [0035]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to also use the at least one communication port to connect the printed circuit board of the electronic control unit of ‘593 in view of Ito to the second condenser fan.

Regarding claim 12, ‘593 recites that the second condenser and first condenser are symmetrically arranged within the housing (claim 1 recites “additional space set aside within the interior space of the housing to house an additional one of said at least one condenser on a symmetrically opposite side of said interior space”, therefore, the second condenser of ‘593 is located in the space set aside for it as recited.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,589,593 (previously of record, hereinafter referred to as ‘593) in view of Ito (JP H07164866a, previously of record) as detailed above regarding claim 2, and further in view of Kim et al (US Patent Application Publication No. 2015/0328985, previously of record). The reasons are as follows.
Regarding claim 5, most elements are recited by ‘593 in view of Ito, as detailed in the above rejection of claim 2.
It is noted that ‘593 in view of Ito does not recite that the printed circuit board is in remote communication with a display.
However, Kim et al. explicitly discloses a remote display (151, see figure 1 and paragraph [0187]) in communication with an electronic controller for an air conditioning system of a vehicle (see paragraph [0265] and [0248]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite a display remotely connected to the printed circuit board of ‘595 in view of Ito and Strobel, as is disclosed by Kim et al, in order to enable convenient interaction with the controls for the air conditioning system.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,589,593 (previously of record, hereinafter referred to as ‘593) in view of Ito (JP H07164866a, previously of record) as detailed above regarding claim 2, and further in view of Gambiana et al (US Patent Application Publication No. 2009/0277197, previously of record). The reasons are as follows.
Regarding claim 7, it is noted that ‘593 in view of Ito does not recite that said printed circuit board provides a speed signal to each of the evaporator and condenser fans.
However, Gambiana explicitly discloses modulating the speeds of evaporator and condenser fans in response to sensed temperatures (see figure 8 and paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite that the evaporator fan and condenser fan are sent a speed signal from the printed circuit board, as is disclosed by Gambiana, in order to have better control of the amount of heat transferred and thus of the temperature inside the vehicle, thereby increasing the comfort of the occupants.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,589,593 (previously of record, hereinafter referred to as ‘593) in view of Ito (JP H07164866a, previously of record) as detailed above regarding claim 2, and further in view of Simmons (US Patent Application Publication No. 2007/0277197, previously of record). The reasons are as follows.
Regarding claim 13, most elements are recited by ‘593 in view of Ito, as detailed above.
It is noted that ‘593 in view of Ito does not recite a compressor temperature sensor in communication with said printed circuit board.
However, Simmons explicitly discloses a compressor temperature sensor (110f, see figure 2 and paragraph [0028]) in communication with a printed circuit board (integrated controller board, see figure 2) which is used to control an air conditioning system (see title).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to recite a compressor temperature sensor, as is disclosed by Simmons, in the system of ‘593 in view of Ito, in order to prevent the compressor from damaging itself by overheating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “remote” in claim 5 is a relative term which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of separation is required for the display to be considered remote relative to the printed circuit board; it is unclear whether this is intended to specify a wireless connection, a geographic distance, or some other definition of "remote". As illustrated in figure 9B, the display printed circuit board and main printed circuit board are connected via a power bus; it is unclear how this connection is intended to be "remote". This is rendered further unclear by the explicit statement in paragraph [0030] of the specificat.
Response to Arguments
Applicant's arguments filed Ja have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 6 that the instant claimed subject matter can apply to different inventions and therefore the statutory double patenting rejection is inappropriate, and the claim language differs.
As provided in the applicant’s own arguments, claim 2 of the ‘593 patent recites the single housing. Therefore, single housing recited in claim 1 of the instant application is recited by the ‘593 patent, and the argument is unpersuasive.
The examiner further notes that that the restriction of the parent application was partially withdrawn on issue; in particular, the distinction between single and double housings was a distinction between species, and claims 2 and 10 were rejoined in the notice of allowance of October 10, 2019 of patent application no. 15/407709, which was issued as the ‘593 patent.
It is argued on page 6 that because the instant application is a divisional of the ‘593 patent, a terminal disclaimer should not be required. However, as explicitly previously stated, the notice of allowance included rejoinder, an obviousness double patenting rejection is appropriate, and the argument is therefore unpersuasive.
It is argued on page 7 that “remote” in claim 5 is intended to convey that the printed circuit board is disposed in the housing and the display is “in a different location”, such as inside the vehicle for user operation. However, the examiner is not permitted to read limitations from the specification into the claims, and this example is not the same as a clear recitation or explanation of what the claims are intended to encompass. Therefore, the argument is unpersuasive, and the rejection has been maintained.
It is argued on pages 7 and 8 that the references applied in the 103 rejection do not teach all limitations of the claims. However, this is moot in view of the above, new grounds of rejection, and also because the previous 103 rejection has not been maintained.
To the extent for which the argument concerning the location of the driver for the compressor of Ito still applies, the examiner notes that although the applicant argues that “it is believed” that prior art devices had the drivers on the motor and not the printed circuit board of the mobile air conditioning system, this is not accompanied by any such citation from Ito. This is also not accompanied by any other reference or evidence of any kind indicating the opinion to be true. Therefore, the argument is unpersuasive.
Furthermore, the word “driver” is commonly used, when speaking of computers and computer components, to refer to the program used to run a hardware component. For example, failure to keep the video driver or drivers up to date can result in computer games that will not display properly. Similarly, a DVD burner needs the correct driver in order to function. If the applicant intends a different meaning for the word “driver”, it should be clearly set forth in the arguments, and ideally accompanied by specific citations from the application as originally filed to clearly indicate it is not new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763